Case: 11-15352     Date Filed: 11/13/2012    Page: 1 of 3

                                                               [DO NOT PUBLISH]



                   IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT

                                      _____________

                                       No. 11-15352
                                      _____________

                    D. C. Docket No. 2:09-cv-01155-MHT-CSC

JEWEL HUNTER,
on behalf of herself and all others
similar situated,
CAROL ADAMS,
on behalf of herself and all others
similarly situated, et al.,

                                                      Plaintiffs-Appellants,

ESTELLE IMFINGER, as administratrix
of the estate of Hui Imfinger,

                                                      Plaintiff-Appellant,

                                         versus

SANTA FE PROTECTIVE SERVICES, INC.,
A New Mexico Corporation,

                                                      Defendant-Appellee.
                Case: 11-15352        Date Filed: 11/13/2012      Page: 2 of 3

                                      ______________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                                   ______________

                                    (November 13, 2012)

Before DUBINA, Chief Judge, CARNES and GILMAN, * Circuit Judges.

PER CURIAM:

       Plaintiffs-Appellants Jewel Hunter, et al. (“Appellants”) appeal the district

court’s order granting summary judgment in favor of Defendant-Appellee Santa Fe

Protective Services, Inc. (“Santa Fe”). Appellants sued Santa Fe on behalf of

themselves and all others similarly situated and alleged both disparate treatment

and disparate impact age discrimination claims in violation of the Age

Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. § 621 et seq.

Appellants argue that genuine issues of material fact remain on both their disparate

impact and disparate treatment claims. They also challenge the district court’s

failure to find that another case involving Santa Fe collaterally estopped the court

from finding no genuine issues of material fact.1



       *
         Honorable Ronald Lee Gilman, United States Circuit Judge for the Sixth Circuit, sitting
by designation.
       1
         At oral argument, Appellants conceded that collateral estoppel doctrine is inapplicable.
Appellants merely propose that the Middle District of Alabama opinion upon which they rely is
persuasive authority. We, however, do not find the cited opinion persuasive in this appeal.
                                               2
              Case: 11-15352    Date Filed: 11/13/2012    Page: 3 of 3

      After reviewing the record, reading the parties’ briefs, and having the benefit

of oral argument, we affirm the district court’s order granting summary judgment

based upon its well-reasoned opinion filed on October 25, 2011.

      AFFIRMED.




                                         3